Citation Nr: 0432022	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  96-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 
percent for residuals of an injury to the cervical 
spine. 

2.  Entitlement to an initial rating higher than 10 
percent for residuals of a head injury with headaches.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active military service from 
February 1992 to March 1995.  He also had service in 
the Army Reserves. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 Department of 
Veterans Affairs (VA) Regional Office (RO) rating 
decision which, in part, granted service connection 
(noncompensable) for a cervical spine disability and 
granted service connection (10 percent) for headaches.  
The veteran appealed for higher initial ratings.  An 
August 1997 RO decision assigned a 10 percent rating 
for the cervical spine.  

In July 1998, the Board remanded this appeal to the RO 
for further development.  The RO completed the 
requested development and returned the case to the 
Board.  In March 2003, the Board undertook additional 
development.  Thereafter, the regulation authorizing 
the Board to develop evidence was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 
2003, the Board remanded the case to the RO for 
issuance of a supplemental statement of the case 
(SSOC). 

Since the Board's remand, the United States Court of 
Appeals for Veterans Claims (hereinafter CAVC) 
stressed important differences between disagreements 
with initial ratings and claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  
Accordingly, the Board has recharacterized the issues 
to reflect the veteran's disagreement with the initial 
ratings for neck pain and for headaches.

In November 1999, the veteran requested a total 
disability rating for compensation purposes based on 
individual unemployability.  The claims file does not 
reflect that the RO has adjudicated this claim.  This 
is referred for appropriate action.  
  
FINDINGS OF FACT

1.  The residuals of the injury to the cervical spine 
are productive of moderate limitation of motion.  

2.  The residuals of the head injury are manifested by 
non-prostrating headaches


CONCLUSIONS OF LAW

1.  For criteria for a 20 percent rating for residuals 
of a cervical spine injury have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5290, (effective prior to September 2003); 
Diagnostic Code 5293 (2001) (2002) (2004).

2.  The criteria for a rating higher than 10 percent 
for residuals of the head injury with headaches are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 8045, 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim and redefines the obligations of 
VA with respect to the duty to assist.  The new law 
also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to 
substantiate a claim for VA benefits.  Rules 
implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim 
if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the 
claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, which is 
necessary to substantiate the claim.  As part of the 
notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a similar 
conclusion in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the 
statutory one-year period provided for response.  
Recent amendments to 38 U.S.C.A. §§ 5102 and 5103 
clarify that VA may make a decision on a claim before 
the expiration of the one-year VCAA notice period.  

The record reflects that the VA has made reasonable 
efforts to notify the veteran of information and 
evidence needed to substantiate his claims.  The 
veteran was provided rating decisions, an SOC, SSOCs, 
and a January 2001 notice letter.  These documents 
provide notice of the law and governing regulations, 
as well as the reasons for the determination made 
regarding his claims, and specifically inform him of 
the cumulative evidence provided to VA or obtained by 
VA on his behalf.  In January 2002, the RO sent two 
letters to Army officials to assist in locating any 
additional service medical records.  In May 2003, the 
Board informed the veteran of what evidence that VA 
still sought and what evidence the veteran should 
attempt to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to 
assist in obtaining any relevant evidence available to 
substantiate the claims.  VA and private examination 
reports are associated with the claims files.  There 
is no identified evidence that has not been accounted 
for and the veteran has been given the opportunity to 
submit written argument, to testify at a hearing, and 
to appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and 
was not specifically informed to furnish copies of any 
evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The veteran has not been prejudiced by these 
defects, however.  The veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit 
and/or identify such evidence.  No additional evidence 
appears forthcoming.  

Therefore, under the circumstances, the Board finds 
that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses 
no risk of unfair prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records reflect 
treatment in January 1992 for a 1 1/4-inch laceration to 
the left side of the head caused by a helmet.  Loss of 
consciousness occurred and sutures were applied.  In 
November 1994, the veteran suffered a suspected 
herniated nucleus pulposis or other soft tissue injury 
in a parachute landing.  While hospitalized for five 
days, the veteran complained of headaches, neck pain, 
and back pain.  In December 1994, X-rays showed 
degenerative changes (osteophytic hypertrophy) at C5 
and C6 and vacuum disk phenomenon.  A neck collar was 
provided.  

During a September 1995 VA examination the veteran 
reported that he was unemployed.  He complained of 
neck pain and his arms going numb. The examination 
showed that flexion of the cervical spine was to 38 
degrees, extension backwards was to 38 degrees, 
lateral flexion was to 40 degrees in each direction, 
and rotation was to 55 degrees in each direction.  The 
veteran had no pain or spasm on motion.  He complained 
of headaches.  A faint 1-inch scar was seen on the 
scalp.  .  X-rays showed some distortion of the C6 and 
slight narrowing of the C2-C3 disc space.  The 
diagnoses were headaches and cervical pain

During a September 1995 neuropsychiatric examination, 
the veteran reported about three headaches per week, 
each lasting 2 to 3 hours.  All cranial nerves were 
normal and no upper extremity neuropathy was found.  
The physician offered a diagnosis of headaches, no 
neurological sequelae.

In November 1995, the RO granted service connection 
for headaches and assigned a 10 percent rating 
effective from March 1995 under Diagnostic Code 8045-
8100.  The RO also granted service connection for the 
cervical spine and assigned a noncompensable rating 
effective from March 1995 under Diagnostic Code 5293.

In his March 1996 notice of disagreement (NOD), the 
veteran reported constant, throbbing neck pain.  In 
May 1996 he reported arm numbness and neck stiffness.  

During a March 1997 VA neurology examination, the 
veteran reported that he had also sustained a head 
injury in a 1993 parachute jump when his head struck 
the aircraft as he jumped.  He reported mild headaches 
that occurred daily and which varied from sharply 
painful and lasting about 20 minutes to lingering 
aches lasting a couple hours.  He reportedly saw spots 
and lost his appetite during those headaches.  
Activity and mental concentration worsened the 
headaches.  The neurologist found no neurologic 
abnormality.  The diagnosis was headaches secondary to 
neck and back injury.

In August 1997, the RO granted a 10 percent rating 
effective from March 1995 for slight limitation of 
motion of the cervical spine under Diagnostic Code 
5290.  

In August 2000, the RO received a September 1999 
disability examination report from North Carolina 
Disability Determination Services.  According to the 
report, the veteran had severe neck pain and severe 
headaches.  A private physician found marked 
limitation of motion of the neck, but no tenderness, 
muscle tightening, or spasticity.  The cervical spine 
flexed to 20 degrees and extended to 5 degrees.  The 
physician reported that a normal cervical spine should 
flex and extend to 45 degrees.  The cervical spine 
flexed laterally 20 degrees to the right and left, 
whereas normal lateral flexion is to 45 degrees.  The 
cervical spine rotated to 60 degrees in either 
direction, compared to a normal range of 80 degrees in 
either direction.  The physician noted slightly 
decreased motor strength in the right hand and right 
quadriceps.  Right grip strength was also reduced.  
The hands were noticeably sweaty, although the 
physician did not explain any significance of this.  
The physician felt that the veteran's many impairments 
interfered with normal sitting, standing, moving 
about, traveling, lifting, carrying, or handling 
objects for longer than 30 to 60 minutes.  The 
prognosis was fair; however, this was due to several 
disabilities.  The relevant clinical impression was 
possible neck strain.  

With respect to headaches, the veteran reported that 
he had headaches all the time, which came and went.  
Most of the time they were on the left side and lasted 
two to three hours.  The physician offered no 
impression about the headaches but did recommend that 
the veteran undergo a thorough 
psychological/psychiatric investigation.  

In August 2000, the RO also obtained a Central 
Carolina Hospital report dated in February 1996.  The 
report notes that the veteran had fallen on a wet 
floor one week earlier and had neck pain and 
headaches, among others, since that time with no 
improvement.  

In October 2000, the veteran underwent a VA 
neurological examination.  The physician reviewed the 
claims file, medical records, and old chart.  The 
veteran reported headaches every day since 1994.  Head 
pain reportedly lasted all day and alternated from 
side to side.  The physician found no neurologic 
abnormality.  The relevant diagnosis was history of a 
parachute accident six years ago with chronic neck and 
head pain. The neurological examination was normal 
except for a slight limp on weight bearing on his 
right leg. 

The veteran underwent a VA orthopedic examination in 
November 2000.  The physician reviewed the claims 
file.  The veteran reported daily neck stiffness, pain 
at the limits of motion, and additional neck pain that 
almost precluded sleep, but he did not describe 
radiculopathy.  The physician reported that the neck 
looked obviously stiff, but there was no tenderness or 
spasm.  The veteran had a normal gait.  The cervical 
spine flexed to 25 degrees and extended to 30 degrees; 
flexed laterally to 35 degrees to the right and to 
38 degrees to the left; and, rotated to 45 degrees in 
either direction.  

The physician noted normal strength and sensory 
perception in the upper extremities.  X-rays showed 
degenerative disc and joint disease of the cervical 
spine.  The physician felt that the veteran 
exaggerated all musculoskeletal symptoms.  The 
relevant diagnosis was cervical degenerative disc 
disease with symptoms with adequate motion and 
strength.  

Of record are VA outpatient records dated from 1999 to 
2003 which show treatment fro various disabilities.  A 
July 2000 report notes arm numbness and pain of 
multiple joints.  In September 2002 he reported neck 
pain

The veteran underwent a VA orthopedic compensation 
examination in June 2003.  The physician reviewed the 
claims file.  The veteran reported chronic neck pain 
and pain on motion and said that he was currently 
unemployed.  The physician reported that the cervical 
spine flexed 40 degrees and extended 30 degrees, 
flexed laterally 35 degrees to the right and to the 
left, and rotated 60 degrees in either direction.  All 
motions were slow and were accomplished with 
grimacing. however, the veteran did give good effort.  
The veteran also reported less range of motion with 
flare-ups.  Neurologic examination did not reveal any 
weakness or sensory deficit.  

X-rays showed mild virago-apophyseal joint changes in 
the uncovertebral joints, degeneraton at the C5-6 
level with anterioir lipping indicating early 
degenerative disc disease, and mild degeneration of 
C1-2.  The diagnosis was mild cervical degenerative 
disc disease with no neurological involvement.  

The veteran also underwent a VA neurology compensation 
examination in June 2003.  The veteran reported 
horrendous headaches, aching in all joints, neck 
stiffness, and inability to work a manual labor or to 
enjoy activities.  His headaches occurred daily, 
lasted for hours, and were triggered by noise and 
stress.  

He received Toradol(r) injections and took ibuprofen and 
methocarbamol for relief.  The examiner noted normal 
strength and sensory perception in the upper 
extremities.  The relevant assessments were chronic 
posttraumatic headaches and chronic neck pain.  The 
examiner felt that the headaches were residuals of 
closed head injury suffered in a parachute-landing 
fall.  

 Analysis

Disability evaluations are determined by comparing 
present symptomatology with the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  

When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such 
as this where the veteran has appealed the initial 
rating assigned after service connection is 
established, the Board may consider a staged rating 
from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Cervical Spine 

Arthritis due to trauma, substantiated by X-ray 
findings is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  In 
turn, degenerative arthritis (hypertrophic or 
osteoarthritis) when established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 
5200 etc.).  

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine. According 
to this Diagnostic Code, slight limitation of motion 
of the cervical spine warrants a 10 percent disability 
evaluation. The next higher rating of 20 percent 
requires evidence of moderate limitation of motion of 
the cervical spine.  Severe limitation of motion of 
the cervical spine is necessary for the assignment of 
a 30 percent evaluation.

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  
The old criteria, in effect prior to September 23, 
2002, provided that a maximum 60 percent rating for 
intervertebral disc syndrome, is given when the 
condition is pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and 
absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and 
little intermittent relief.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome, with 
recurrent attacks, with intermittent relief, a 20 
percent when moderate with recurrent attacks and a 10 
percent when mild. 38 C.F.R. § 4.71a, Diagnostic Code 
5293

Under the interim revised criteria of Diagnostic Code 
5293, effective September 23, 2002, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations 
for all other disabilities, which ever method results 
in the higher evaluation.  A maximum 60 percent rating 
is warranted when rating based on incapacitating 
episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less 
than 6 weeks, during the past 12 months.  A 20 percent 
rating is assigned for incapacitating episodes having 
a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent 
rating is assigned with the incapacitating episodes 
having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. 
Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (September 23, 2002).

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 
5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): with or without symptoms 
such as pain (whether or not itradiates), stiffness, 
or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent 
evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine .

A 10 percent rating will be assigned for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

A 20 percent rating will be assigned for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating will be assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine. 
Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30º or 
less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  

A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted for unfavorable ankylosis 
of the entire spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2003).

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero 
to 80 degrees.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is 
normal for that individual will be accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

When a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which rating decisions are 
based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-
ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the 
inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as 
limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously 
disabled. However, a little-used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example. 38 
C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability 
of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-
bearing are also related considerations.

It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable. Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The current 10 percent rating in effect for the 
residuals of the cervical spine injury contemplates 
mild limitation of motion of the cervical spine.  In 
this regard, the veteran's primary complaint is pain.  
The examinations do show some limitation of motion in 
the cervical spine.  The Board finds that this 
limitation of motion, when viewed in conjunction with 
the veteran's pain, satisfies the criteria for 
moderate limitation of motion.  Thus a 20 percent 
rating is warranted under Diagnostic code 5290.  
However, this same evidence does not show severe 
limitation of motion nor do the findings satisfy the 
criteria for a higher rating under the revised rating 
criteria.  The functional impairment caused by the 
pain is included in the 20 percent rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The final aspect of the claim to be determined is 
whether a higher rating is warranted under other 
pertinent diagnostic codes.  In this regard, there is 
no ankylosis of the cervical spine.  The VA 
examinations found no objective evidence of 
neurological involvement.  Although a slight limp on 
the right side was reported in October 2000, the 
November 2000 examination showed a normal gait.  
Additionally, the June 2003 examination found no 
neurological deficits.  Thus a rating in excess of 20 
percent for intervertebral disc syndrome or a separate 
rating for neurological and orthopedic manifestations 
is not warranted.  The 20 percent rating is warranted 
throughout the appeal period.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

Residuals of a Head Injury with Headaches

During the appeal period, the RO has rated the 
veteran's headaches 10 percent disabling under 
diagnostic codes 8045, 8100, and 9304.  The Board will 
consider each of these codes.  

Diagnostic Code 8045 (2004), which rates brain disease 
due to trauma, provides that purely subjective 
complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under DC 9304.  This 
10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Under Diagnostic Code 8100, a 10 percent evaluation 
for migraine headaches requires characteristic 
prostrating attacks averaging one in two months over 
the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring 
on an average of once a month over the last several 
months.  A 50 percent evaluation requires very 
frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

Under Diagnostic Code 9304, Dementia due to trauma is 
rated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  However, as 
noted above, a rating in excess of 10 percent under DC 
9304 is not warranted absent multi-infarct dementia 
due to brain trauma.

Throughout the appeal period, the veteran's headaches 
have been manifested by complaints of daily headaches 
lasting several hours. However, the VA examinations do 
not show the presence of characteristic prostrating 
attacks occurring on an average of once a month over 
the last several months.  Additionally, a diagnosis of 
multi-infarct dementia associated with brain trauma 
has not been given.  Accordingly, it is the judgment 
of the Board that a rating in excess of 10 percent for 
the residuals of the head injury is not warranted.  
The 10 percent rating is the highest rating warranted 
during the appeal period.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  


ORDER

A 20 percent evaluation for residuals of an injury to 
the cervical spine is granted subject to the laws and 
regulations concerning the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for 
residuals of the head injury with headaches is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



